 

Exhibit 10.4

 

FIRST AMENDMENT TO
SPECIAL PURPOSE SHAREHOLDER AGREEMENT

 

OF

 

ALLIED PHYSICIANS OF CALIFORNIA,

 

A PROFESSIONAL MEDICAL CORPORATION

 

This FIRST AMENDMENT TO SPECIAL PURPOSE SHAREHOLDER AGREEMENT (the “Amendment”)
is made and entered into as of September 11, 2019, MEDICAL CORPORATION doing
business as Allied Pacific of California IPA (the “Corporation”), and AP-AMH
MEDICAL CORPORATION, a California professional medical corporation, the holder
of the Series A Preferred Stock (the “Series A Preferred Stockholder”).

 

A.           The Corporation and the Series A Preferred Stockholder have
previously entered into that certain Special Purpose Shareholder Agreement dated
as of May 10, 2019 (the “Shareholder Agreement”).

 

B.           The Corporation and the Series A Preferred Stockholder desire to
amend the Shareholder Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual agreements,
representations, warranties, provisions and covenants herein contained, the
parties hereto, each intending to be bound hereby, agree as follows:

 

1.          Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings given to such terms in the Shareholder
Agreement.

 

2.          Recital A. Recital A of the Shareholder Agreement is hereby amended
and restated in its entirety as follows:

 

A.           The Corporation will issue 1,000,000 shares of Series A Preferred
Stock to the Series A Preferred Stockholder pursuant to the Certificate of
Determination of Preferences of Series A Preferred Stock of Allied Physicians of
California, A Professional Medical Corporation, dated September 11, 2019, a copy
of which is attached as Exhibit A hereto (the “Certificate of Determination”).

 

3.          Exhibit A. Exhibit A to the Shareholder Agreement is hereby amended
and restated in its entirety as set forth on Attachment 1 to this Amendment.

 

4.          Effect of Amendment. Except as expressly amended by this Amendment,
all of the terms of the Shareholder Agreement shall remain unchanged and in full
force and effect. The provisions of Article II of the Shareholder Agreement are
incorporated in this Amendment by this reference, mutatis mutandis.

 

[Signatures appear on the following page.]

 

1

 



 

IN WITNESS WHEREOF, this Amendment has been executed as of the date first above
written.

 

“Corporation”:   “Series A Preferred Stockholder”:       ALLIED PHYSICIANS OF
CALIFORNIA,  A PROFESSIONAL MEDICAL CORPORATION   AP-AMH MEDICAL CORPORATION    
  By: /s/ Terry Lee, M.D.   By: /s/ Thomas Lam Name:  Terry Lee, M.D.   Name: 
Thomas Lam, M.D. Title: Independent Committee Member   Title: Chief Executive
Officer

 

S-1



 

